DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Applicant’s species election of the first structure of claim 7, which has a phenylene bridging group and a carboxylate radical, in the reply filed on October 18th, 2022 is acknowledged. Furthermore, applicant’s assertion that claims 1-11 read on the elected species is acknowledged and accepted by the Examiner. Because applicant did not distinctly and specifically point out the supposed errors in the election requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Election was made without traverse in the reply filed on October 18th, 2022. Claims 1-11 are fully examined in the current office action.

Claim Interpretation
	For the purposes of examination, the term “functional group” as used throughout the claims will be given its broadest reasonable interpretation in line with the specification – any chemical group that is a part of a molecule/compound. This includes groups bonded along the molecule’s surface, smaller functional groups a part of other larger functional groups, etc. Therefore, a small chemical group attached to a larger chain, wherein the end of the larger chain is bonded to the surface of a pigment molecule, would still be considered a “functional group” of that pigment molecule, as this small chemical group is still a part of the molecule/compound.  




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 2-4, the phrase “is identical or different” is vague and indefinite. It is not clear what is being compared with the phrase “identical or different.” For example, for component Z in claim 2, what exactly is Z potentially identical or different to? Is Z identical or different to A? To X? To multiple iterations of itself? It is not apparent what comparison is being made with the phrase “identical or different.” For the purposes of examination, the Examiner will take all possible positions, i.e., that Z can be identical or different to A, X, multiple iterations of itself, etc. To correct, the Examiner suggests either removing the phrase in the claims or clarifying exactly what is being compared with the phrase. Claim 6 is also rejected by virtue of its dependency on claim 2. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Goi et al. (JP2017171789A) with reference to the included machine translation (hereinafter referred to as “Goi”) in view of Himizu et al. (JP2015191760A) with reference to the included machine translation (hereinafter referred to as “Himizu”).
Regarding claim 1, Goi teaches a radiation-curable composition (see Goi at pg. 15, para. 11-17, teaching a pigment dispersion containing photopolymerizable compounds; also see Goi at pg. 2, para. 13, teaching these photopolymerizable compounds as curing an ink upon actinic ray irradiation; it necessarily follows that since the pigment dispersion contains these photopolymerizable compounds, the pigment dispersion is a “radiation-curable” composition) comprising:
• at least one Pigment Violet 23 (see Pigment Dispersion 1 of Goi at pg. 15, para. 13, containing Pigment Violet 23),
• at least one dispersant (See Pigment Dispersion 1 of Goi at pg. 15, para. 16, containing Efka PX4701, which is a polymer dispersing agent), and
• a nonaqueous dispersion medium (See Pigment Dispersion 1 of Goi at pg. 15, para. 14-15; both the diacrylate and triacrylate photopolymerizable compounds correspond to the claimed “nonaqueous dispersion medium”; also see applicant’s specification at para. 0026, teaching the nonaqueous dispersion medium as comprising radiation-curable organic compounds, including acrylates).
While Goi teaches the radiation-curable composition outlined above, Goi fails to explicitly teach their pigment dispersion as containing at least one Pigment Violet 23 containing at least one functional group of formula: -X-E where: X is a bridging group; and E is a polar molecule radical.
Himizu teaches dispersants comprising a triazine derivative (see Himizu at Abstract). Moreover, Himizu teaches Dispersant L as a possible dispersant, which is a Violet 23 compound with a benzoic acid functional group (see untranslated Himizu document at pg. 13, teaching dispersant L at the top of the page; note the presence of a phenylene group with a -COOH group attached; also see translated Himizu document at pg. 10, para. 11-12 and pg. 11, para. 1, teaching the formation of Dispersant L). Dispersant L of Himizu is a Violet 23 compound containing at least one functional group of formula: -X-E where: X is a bridging group (i.e., the phenylene group); and E is a polar molecule radical (i.e., the carboxylate group). Himizu further teaches that their dispersants can be used as coloring compositions for various inks, paints, and the like (see Himizu at pg. 7, para. 7). 
Himizu is considered to be analogous to the claimed invention as Himizu is related to dioxazine compounds that can be used as colorants in ink compositions (see Himizu at pg. 7, para. 7 and pg. 10, para. 11-12 and pg. 11, para. 1). Moreover, Goi teaches that the pigment used in their ink includes a violet pigment having a dioxazine skeleton (see Goi at pg. 2, para. 8). In this case, the Dispersant L compound of Himizu and the Pigment Violet 23 in Pigment Dispersion 1 of Goi are both dioxazine compounds having a pigment violet base that can be used as colorants in ink compositions. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to substitute the Pigment Violet 23 used in Pigment Dispersion 1 of Goi with the Dispersant L compound of Himizu, as the substitution of art-recognized equivalents has been shown to be within the level of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). See MPEP § 2143. 
	Regarding claim 2, modified Goi teaches the radiation-curable composition according to claim 1 outlined above, wherein E in the formula (I) is: (Z)m(A)n, where Z is identical or different and is at least one polar functional group; A is identical or different and is a short-chain apolar molecule radical or a countercation; m is 1 or 2; and n is 1, 2, 3, or 4 (the Dispersant L compound substituted in claim 1 above contains a phenylene group attached to a carboxylate group; Z corresponds to the carboxylate group, which is a polar functional group, and A corresponds to the proton attached to the carboxylate group, which is a countercation; m is equivalent to 1 and n is equivalent to 1 in this group in Dispersant L). See Figure I below for a more detailed analysis:







[AltContent: textbox (m = 1
n = 1)][AltContent: textbox (Z)][AltContent: textbox (X)]
[AltContent: arrow][AltContent: textbox (A)][AltContent: ][AltContent: arrow]
[AltContent: textbox (PV23)][AltContent: ]
    PNG
    media_image1.png
    296
    825
    media_image1.png
    Greyscale


Figure I. Labeled Dispersant L compound corresponding to the formulas of claims 1 and 2.

Regarding claim 3, modified Goi teaches the radiation-curable composition according to claim 2 outlined above, wherein Z is identical or different and is selected from the group consisting of polar acid groups, hydroxylate, and carbonyl radical; and A is identical or different and is selected from the group consisting of C1-C5 alkyl radical, proton, metal cations, and ammonium ion (see Figure I above of the Dispersant L compound; Z is a carbonyl radical, while A is a proton).
Regarding claim 4, modified Goi teaches the radiation-curable composition according to claim 2 outlined above, wherein Z is identical or different and is selected from the group consisting of sulfonate radical, carboxylate radical, phosphate radical, and phosphonate radical; and A is identical or different and is selected from the group consisting of proton, metal cation, and ammonium ion (see Figure I above of the Dispersant L compound; Z is a carboxylate radical, while A is a proton).
Regarding claim 5, modified Goi teaches the radiation-curable composition according to claim 1 outlined above, wherein X is an aliphatic, aromatic or araliphatic hydrocarbon group having 1 to 12 carbon atoms and may be linear or branched, and X may comprise at least one heteroatom selected from O, S, N, and P (see Figure I above of the Dispersant L compound; X is the benzene ring, which is an aromatic hydrocarbon group having 6 carbon atoms).
Regarding claim 6, modified Goi teaches the radiation-curable composition according to claim 2 outlined above, wherein X is phenylene or methylenephenylene; Z is at least one sulfonate radical, carboxylate radical or phosphonate radical; A is at least one proton, alkali metal cation, alkaline earth metal cation or an ammonium ion; and m is 1 or 2 (see Figure I above of the Dispersant L compound; X is a phenylene; Z is a carboxylate radical; A is a proton; and m is equal to 1).	
Regarding claim 7, modified Goi teaches the radiation-curable composition according to claim 1 outlined above, wherein the at least one functional group of the formula (I) is selected from:

    PNG
    media_image2.png
    310
    257
    media_image2.png
    Greyscale

(see Figure I above of the Dispersant L compound, which contains the first structure of the three shown directly above).
	Regarding claim 8, Goi teaches a method for producing a radiation-curable composition (see Goi at pg. 15, para. 11-17, teaching the preparation of a pigment dispersion containing photopolymerizable compounds, which is a radiation-curable composition; see claim 1 analysis above for a more detailed analysis as to why the pigment dispersion 1 of Goi corresponds to the claimed “radiation-curable composition”), comprising the steps of:
• i) providing at least one Pigment Violet 23 (see Goi at pg. 15, para. 13, teaching the presence of a Pigment Violet 23), and
• ii) dispersing the at least one Pigment Violet 23 in a nonaqueous dispersion medium, using at least one dispersant (see Goi at pg. 15, para. 12, teaching all the components listed on pg. 15, para. 13-17, which includes a Pigment Violet 23, a dispersant, and a nonaqueous medium containing a diacrylate and triacrylate, as being placed together into a container and dispersed in a vibration mill to generate a dispersion).
While Goi teaches the method outlined above, Goi fails to explicitly teach the Pigment Violet 23 used to form pigment dispersion 1 as containing at least one functional group of formula: -X-E where: X is a bridging group; and E is a polar molecule radical. However, as discussed in the claim 1 analysis above, Himizu teaches a compound that can be used as a colorant in inks, Dispersant L, which is a Pigment Violet 23 compound that contains at least one functional group of formula: -X-E where: X is a bridging group; and E is a polar molecule radical (see claim 1 analysis above; also see Figure I above). In this case, the Dispersant L compound of Himizu and the Pigment Violet 23 in Pigment Dispersion 1 of Goi are both dioxazine compounds having a pigment violet base that can be used as colorants in ink compositions. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have substituted the Pigment Violet 23 used in the method of forming Pigment Dispersion 1 of Goi with the Dispersant L compound of Himizu, as the substitution of art-recognized equivalents has been shown to be within the level of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). See MPEP § 2143. 
Regarding claim 9, modified Goi teaches the method for producing the radiation-curable composition according to claim 8 outlined above, wherein the at least one Pigment Violet 23 containing the at least one functional group of the formula (I) is used in acid form in step i) (see untranslated Himizu document at pg. 13, showcasing the structure of Dispersant L; Dispersant L, which is substituted as the pigment in modified Goi, is in acid form; also see Figure I above, showing the acid form structure of Dispersant L), the acid form having been obtained by the following method: 
• a) providing an aqueous dispersion of at least one salt (see Himizu at pg. 10, para. 12 and pg. 11, para. 1, teaching the production of Dispersant L as being produced in the same manner as the production of Dispersant K, except that 4-hydroxybenzoic acid was added in place of sodium 4-hydroxybenzenesulfonate and dioxazine pigment was added in place of quinacridone pigment; also see Himizu at pg. 10, para. 10; Dispersant L is made by first adding water, cyanuric chloride, and 4-hydroxybenzoic acid together at a cool temperature; then, triethylamine is added dropwise, the temperature is brought up to room temperature, and 4-hydroxyacetanilide is added; triethylamine is then added again, followed by the addition of caustic soda to adjust the pH to 12.5 to 13.0; with the addition of caustic soda (i.e., NaOH), an aqueous dispersion of at least one salt necessarily forms through the caustic soda’s reaction with acidic compound(s) in the solution),
b) treating the aqueous dispersion provided in step a) with acid (see Himizu at pg. 10, para. 10; following the addition of caustic soda to the solution and after cooling the solution to room temperature, hydrochloric acid is added to adjust the pH to 3.0 or less), and
c) isolating the acid form of the at least one Pigment Violet 23 containing the at least one functional group of the formula (I) (see Himizu at pg. 10, para. 10, teaching a filtration, purification, and drying step to obtain the resulting Dispersant).
Regarding claim 10, modified Goi teaches the method for producing a radiation-curable composition according to claim 8, wherein the at least one salt is an alkali metal salt (see Himizu at pg. 10, para. 10; the addition of caustic soda, or NaOH, would necessarily form an alkali metal salt in the solution, as Na is an alkali metal).
Regarding claim 11, Goi teaches an ink for inkjet printing (see Goi at pg. 15, para. 18-23, teaching the preparation of an ink; also see Goi at pg. 12, para. 10, teaching an image forming method in which the violet ink of the invention is ejected from an ink jet head), containing: 
• a radiation-curable composition (see Goi at pg. 15, para. 18-23, teaching the preparation of an ink containing pigment dispersion 1; see Goi at pg. 15, para. 11-17, teaching pigment dispersion 1 as containing photopolymerizable compounds, which is a radiation-curable composition; see claim 1 analysis above for a more detailed analysis as to why the pigment dispersion 1 of Goi corresponds to the claimed “radiation-curable composition”), containing: 
a) at least one Pigment Violet 23 (see Goi at pg. 15, para. 13, teaching the presence of a Pigment Violet 23 in pigment dispersion 1)
b) at least one dispersant (see Goi at pg. 15, para. 16, teaching pigment dispersion 1 as containing Efka PX4701, which is a polymer dispersing agent); and 
c) a nonaqueous dispersion medium (see Goi at pg. 15, para. 14-15, teaching pigment dispersion 1 as containing diacrylate and triacrylate photopolymerizable compounds, which correspond to the claimed “nonaqueous dispersion medium”; also see applicant’s specification at para. 0026, teaching the nonaqueous dispersion medium as comprising radiation-curable organic compounds, including acrylates).
While Goi teaches the ink outlined above, Goi fails to explicitly teach the Pigment Violet 23 used to form pigment dispersion 1 as containing at least one functional group of formula: -X-E where: X is a bridging group; and E is a polar molecule radical. However, as discussed in the claim 1 analysis above, Himizu teaches a compound that can be used as a colorant in inks, Dispersant L, which is a Pigment Violet 23 compound that contains at least one functional group of formula: -X-E where: X is a bridging group; and E is a polar molecule radical (see claim 1 analysis above; also see Figure I above). In this case, the Dispersant L compound of Himizu and the Pigment Violet 23 in Pigment Dispersion 1 of Goi are both dioxazine compounds having a pigment violet base that can be used as colorants in ink compositions. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have substituted the Pigment Violet 23 used in pigment dispersion 1 of Goi with the Dispersant L compound of Himizu, as the substitution of art-recognized equivalents has been shown to be within the level of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). See MPEP § 2143. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E Barzach whose telephone number is (571)272-8735. The examiner can normally be reached Monday - Friday; 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEFFREY EUGENE BARZACH/Examiner, Art Unit 1731                                                                                                                                                                                                        
/BRYAN D. RIPA/Supervisory Patent Examiner, Art Unit 1731